Title: From Thomas Jefferson to Thomas Leiper, 12 July 1792
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia July 12. 1792.

I have made a statement of our account for the last tobacco as herein inclosed, which corresponds with yours, except a small variance in the weight as certified in the paper you gave me, and as entered in your account.—By this you will perceive that of the 1528 Doll. the amount of the notes given in to the bank 424.44 must be provided for by me, and 1103.55 by yourself, that is to say two new notes will be to be given of these sizes, the smaller of which will be mine.—I find the weight of the tobacco very nearly 2000 ℔ short of the warehouse weights. This with the loss of half a dollar a hundred on the balance has been the cause of my falling thus short in my engagements. I shall be glad to see you and arrange the note on my part before my departure which will be tomorrow afternoon. I am with esteem Sir your most obedt. humble servt

Th: Jefferson

